Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matthew Karas #74,279 on 5/19/2022.
The application has been amended as follows: 
This listing of claims will replace all prior versions and listings of claims in the application:
1. (Currently Amended) A system for processing user data, the system comprising: 
a memory storing instructions; and 
at least one processor configured to execute the instructions to perform operations comprising: 
receiving, from a client device, first user data associated with a sensor, the sensor being associated with the client device, and the first user data comprising facial recognition image data;
receiving, from a filter model of the client device, feature data corresponding to the first user data, the feature data comprising at least one of workflow information, system messages, or email addresses, and the filter model comprising at least one of a convolutional neural network, recurrent neural network, auto-encoder, or deep network; 
receiving, from the filter model, a data collection protocol comprising a command to wake a computing component and
training a meta-model to generate predicted second user data based on the feature data;
generating a meta-model output based on the filter model and the feature data, wherein generating the meta-model output comprises learning from a first data output of a filter model instance and a second data output of a feature model instance;
updating the filter model based on the meta-model output and factors associated with a filter model failure; and
transmitting the updated filter model to the client device.  

2. (Original) The system of claim 1, wherein: 
the feature data is first feature data; and
the operations further comprise: 
receiving second feature data associated with the filter model; and
training the meta-model, based on the second feature data.  
3. (Original) The system of claim 2, wherein the second feature data further comprises at least one of application messages, notifications from services, VOIP call messages, or instant messages.
4. (Original) The system of claim 1, wherein the operations further comprise classifying first user data according to a threshold, the threshold comprising at least one of an importance level or a priority level.
5. (Original) The system of claim 1, wherein:
the operations further comprise filtering the first user data using the filter model; and 
training the meta-model comprises training the meta-model to predict the filtered first user data. 

6. (Currently Amended) The system of claim 5 [[1]], wherein generating the meta-model output comprises identifying a relationship between the feature data and the filtered first user data.  

7. (Original) The system of claim 6, wherein the relationship comprises at least one of a correlation, a metric, or a regression result.   

8. (Canceled).

9. (Original) The system of claim 1, wherein:
the operations comprise generating a performance metric based on the meta-model output; and 
updating the filter model comprises training the filter model based on a performance metric.

10. (Original) The system of claim 1, wherein the meta-model comprises a deep-learning model.  

11. (Canceled).   

12. (Original) The system of claim 1, wherein the feature data is associated with a feature model comprising at least one of an edge detection model or an object detection model.  

13. (Original) The system of claim 1, wherein the filter model comprises a convolutional neural network. 

14. (Currently Amended) The system of claim 1, wherein the data collection protocol further comprises a command to adjust a hardware setting[[,]] or change a data collection parameter

15. (Currently Amended) A method for processing user data, comprising: 
receiving, from a client device, first user data associated with a sensor, the sensor being associated with the client device, and the first user data comprising facial recognition image data;
receiving, from a filter model of the client device, feature data corresponding to the first user data, the feature data comprising at least one of workflow information, system messages, or email addresses, and the filter model comprising at least one of a convolutional neural network, recurrent neural network, auto-encoder, or deep network; 
receiving, from the filter model, a data collection protocol comprising a command to wake a computing component and; 
training a meta-model to generate predicted second user data based on the feature data;
generating a meta-model output based on the filter model and the feature data, wherein generating the meta-model output comprises learning from a first data output of a filter model instance and a second data output of a feature model instance;
updating the filter model based on the meta-model output and factors associated with a filter model failure; and
transmitting the updated filter model to the client device.  

16. (Original) The method of claim 15, wherein  
the feature data is first feature data; and
the method further comprises: 
receiving second feature data associated with the filter model; and
training the meta-model, based on the second feature data.

17. (Original) The method of claim 16, wherein the second feature data further comprises at least one of application messages, notifications from services, VOIP call messages, or instant messages.
18. (Original) The method of claim 15, further comprising classifying first user data according to a threshold, the threshold comprising at least one of an importance level or a priority level.
19. (Original) The method of claim 15, further comprising:
filtering the first user data using the filter model; and 
training the meta-model comprises training the meta-model to predict the filtered first user data. 
20. (Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform operations comprising:
receiving, from a client device, first user data associated with a sensor, the sensor being associated with the client device, and the first user data comprising facial recognition data;
receiving, from a filter model of the client device, feature data corresponding to the first user data, the feature data comprising at least one of workflow information, system messages, or email addresses, and the filter model comprising at least one of a convolutional neural network, recurrent neural network, auto-encoder, or deep network; 
receiving, from the filter model, a data collection protocol comprising a command to wake up a computing component and
training a meta-model to generate predicted second user data based on the feature data;
generating a meta-model output based on the filter model and the feature data, wherein generating the meta-model output comprises learning from a first data output of a filter model instance and a second data output of a feature model instance;
updating the filter model based on the meta-model output and factors associated with a filter model failure; and
transmitting the updated filter model to the client device.  
Please cancel claims 8 and 11.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-7, 9-10, 12-20 are allowable over the prior art of record: the closest prior art of record (Sarvana et al. U.S. patent application publication 20180032944) does not teach or suggest in detail "receiving, from a client device, first user data associated with a sensor, the sensor being associated with the client device, and the first user data comprising facial recognition image data; receiving, from a filter model of the client device, feature data corresponding to the first user data, the feature data comprising at least one of workflow information, system messages, or email addresses, and the filter model comprising at least one of a convolutional neural network, recurrent neural network, auto-encoder, or deep network; receiving, from the filter model, a data collection protocol comprising a command to wake a computing component and data filter to reject or accept the feature data; training a meta-model to generate predicted second user data based on the feature data; generating a meta-model output based on the filter model and the feature data, wherein generating the meta-model output comprises learning from a first data output of a filter model instance and a second data output of a feature model instance; updating the filter model based on the meta-model output and factors associated with a filter model failure; and transmitting the updated filter model to the client device" in combination with all the elements of the independent claim as argued by the Applicant.
Sarvana teaches a system has storage devices configured to store instructions to be executed by multiple processors. The processors are configured to determine a schedule for completing the tasks assigned to a first user (101) during predetermined time period. The established schedule is consistent with the tasks scores and detected time-varying pattern in the biometric characteristic of the first user. The processors transmit the data indicating the determined schedule to the first user's device (110). The transmitted data identify portions of the predetermined time period allocated to the assigned tasks. Whereas, stated above, Applicant's claimed invention states "receiving, from a client device, first user data associated with a sensor, the sensor being associated with the client device, and the first user data comprising facial recognition image data; receiving, from a filter model of the client device, feature data corresponding to the first user data, the feature data comprising at least one of workflow information, system messages, or email addresses, and the filter model comprising at least one of a convolutional neural network, recurrent neural network, auto-encoder, or deep network; receiving, from the filter model, a data collection protocol comprising a command to wake a computing component and data filter to reject or accept the feature data; training a meta-model to generate predicted second user data based on the feature data; generating a meta-model output based on the filter model and the feature data, wherein generating the meta-model output comprises learning from a first data output of a filter model instance and a second data output of a feature model instance; updating the filter model based on the meta-model output and factors associated with a filter model failure; and transmitting the updated filter model to the client device". So as indicated in the above statements. Applicant's arguments have been considered persuasive, in light of the claims limitation as well as the enabling portions of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444